DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1-24
Claim(s) 1-24 is/are rejected.
Drawings
The drawings were received on 01/23/2019 are accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/25/2019, 04/29/2020, and 09/15/2020 have been accepted. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. Initialed and dated copies of Applicant’s IDS forms 1449 are attached to the Office Action.

Claim Objections
Claim 4 is objected to because of the following informalities: 

calculating the expected output as (the optimum system resource usage minus the current system resource usage minus) divided by (the optimum system resource usage) multiplied by the constant
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “machine learning module” in claim 1, 2, 3, 5, 7, 10, 11, 13, 15, 17, 18, 20, 22, and 24 and dependent claims 4, 6, 8, 9, 12, 14, 16, 19, 21, and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 2, 3, 5, 7, 10, 11, 13, 15, 17, 18, 20, 22, and 24 recites the limitation “machine learning module”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.S. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Their dependent claims 4, 6, 8, 9, 12, 14, 16, 19, 21, and 23 also inherit the same deficiency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, 15-18, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sembiring (“Dynamic resource allocation for cloud-based media processing”) in view of Siddiqui et al. (US 10555145B1; hereinafter “Siddiqui”) – from IDS.

Regarding claim 1, Sembiring teaches …training a machine learning module to determine whether to process a host request… (Section 3.3.1 Para 1: “Machine learning model can be built to get a more precise prediction based on historical data. Table 1 shows composition of the dataset including the statistic of CPU utilization for different tasks.” Section 4.2.2 Para 1: “A q value of 0.1 means that a task will be deployed to a VM if it is estimated that adding the task to the VM will not cause its resource utilization to rise above a specified threshold (zmax j) with 90% confidence level.” Machine learning model predicts cpu utilization for a given task. The prediction will advise not to deploy a task to a CPU if by deploying this task will raise CPU utilization above threshold level at a certain confidence level (q).)
providing a machine learning module that receives as input information related to at least one of running tasks, mail queue messages related to host request processing, I/O request (Page 51 Para 1: “To evaluate machine learning prediction models, we generated dataset using various combinations of input and output setting. Table 1 shows composition of the dataset including the statistic of CPU utilization for different tasks.” Page 52 Para 2: “We build machine learning model based on detail configuration of media task such as stream resolution, bitrate, type of encoder and so on. For DRA, we use three machine learning models: two SVR models each to predict                         
                            
                                
                                    µ
                                    (
                                    t
                                
                                
                                    i
                                
                            
                            )
                        
                     and                         
                            
                                
                                    σ
                                
                                
                                    2
                                
                            
                            
                                
                                    (
                                    t
                                
                                
                                    i
                                
                            
                            )
                             
                        
                    of task                         
                            
                                
                                    t
                                
                                
                                    i
                                
                            
                        
                    …”) indicating whether to process the host request (Section 4.2.2 Para 1: “A q value of 0.1 means that a task will be deployed to a VM if it is estimated that adding the task to the VM will not cause its resource utilization to rise above a specified threshold (zmax j) with 90% confidence level.” Model output is cpu utilization for a given task (input). The cpu utilization of this task will guide if this task should be deployed to a VM for processing.)
determining output produced from the machine learning module based on the input information for a received host request (Section 3.3.1 Para 2: “To evaluate machine learning prediction models, we generated dataset using various combinations of input and output setting. Table 1 shows composition of the dataset including the statistic of CPU utilization for different tasks. Table 2 shows comparison of Support Vector Regression (SVR) and K Nearest Neighbour (KNN) in prediction of μ(t) and σ(t)…” Table 2 gives output from ML against the input tasks or requests ran on CPU.)
determining an expected output based on a measured system resource usage and an optimum system resource usage (Page 51 Section 3.3.2 Para 1: “Thus, assuming VM                          
                            
                                
                                    v
                                
                                
                                    j
                                
                            
                        
                    already run r processes in parallel, the probability that                         
                            
                                
                                    z
                                
                                
                                    j
                                
                            
                        
                     (the actual resource utilization in                         
                            
                                
                                    v
                                
                                
                                    j
                                
                            
                        
                    ) greater than                         
                            
                                
                                    z
                                
                                
                                    m
                                    a
                                    x
                                    -
                                    j
                                
                            
                        
                    (the maximum utilization allowed) after adding task                         
                            
                                
                                    t
                                
                                
                                    i
                                
                            
                        
                     can be calculated…” The probability of actual or measured resource usage greater than maximum resource usage, will tell how many of the tasks could be allocated to a given machine, which will give an expected output.)
retraining the machine learning module with the input information, the output produced from the machine learning module, and the expected output (Section 3.3.1 Para 1: “Finally, the model needs to be updated as new training data instances become available.” Page 52 para 1: “As task terminates, its resource utilization can then be used as training data instance for updating the prediction model.” As and when new tasks is finished running, ML model training set is updated with new data. This will include input (task) and output (cpu utilization after adding this task) and expected output as calculated in previous limitation.)
providing the retrained machine learning module to determine whether to process a received host request (Page 52 Para 1: “In each VM, there is a background process that monitors and measures resource utilization of each running task. This process aggregates the per media task resource utilization and reports it periodically. As task terminates, its resource utilization can then be used as training data instance for updating the prediction model.” Section 4.2.2: “A q value of 0.1 means that a task will be deployed to a VM if it is estimated that adding the task to the VM will not cause its resource utilization to rise above a specified threshold (                         
                            
                                
                                    z
                                
                                
                                    m
                                    a
                                    x
                                    -
                                    j
                                
                            
                        
                    ) with 90% confidence level.” ML model is retrained periodically after new tasks are run. Prediction output of ML will be used to make a determination if a task should be deployed to a machine.).

Siddiqui, however, teaches a computer program product comprising a computer readable storage medium having computer readable program code embodied therein that when executed performs operations, the operations comprising (Col. 25 lines 28-35: “In the illustrated embodiment, the server computing system 300 has components that 30 include one or more hardware CPU ("central processing unit") computer processors 305…” Col. 28 lines 15-20: “Some or all of the modules, systems and data structures may also be stored (e.g., as software instructions or structured data) on a non-transitory computer-readable storage medium… Such computer program products may also take other forms in other embodiments.”).
Before the effective filing date of the invention it would have been obvious to one ordinary skill in the art to combine the resource allocation method of Sembiring with the computer program produce of Siddiqui to maximize resource utilization by efficiently deploying tasks to machine (Sembiring, conclusion).

Regarding claim 2, Sembiring and Siddiqui teach the method of claim 1.
Sembiring also teaches wherein the determining the expected output and the retraining the machine learning module are performed after processing a fixed number of host requests, wherein the output from the machine learning module is based on a host request at the fixed number of host requests (Page 52 Para 1: “In each VM, there is a background process that monitors and measures resource utilization of each running task. This process aggregates the per media task resource utilization and reports it periodically. As task terminates, its resource utilization can then be used as training data instance for updating the prediction model.” Periodically (at fixed/regular interval) resource utilization of each task is fed into the model for tuning/retraining. After this retraining, when model is run it will give output for each host request or task which can be used to find expected output as discussed in claim 1.).

Regarding claim 3, Sembiring and Siddiqui teach the method of claim 1.
Sembiring also teaches wherein the determining the expected output and the retraining the machine learning module are performed for each received host request (Page 52 Para 1: “In each VM, there is a background process that monitors and measures resource utilization of each running task. This process aggregates the per media task resource utilization and reports it periodically. As task terminates, its resource utilization can then be used as training data instance for updating the prediction model.” Resource utilization, training ML, and ML output is done for each task.).

Regarding claim 7, Sembiring and Siddiqui teach the method of claim 1.
Sambring also teaches wherein the expected output, the measured system resource usage, and the optimum system resource usage comprise a first expected output, a first measured system resource usage, and a first optimum system resource usage (Page 52 Para 1: “In each VM, there is a background process that monitors and measures resource utilization of each running task. This process aggregates the per media task resource utilization and reports it periodically. As task terminates, its resource utilization can then be used as training data instance for updating the prediction model.” Page 53 Para 1: “DRA was configured with q = 0.1 and 90% as the maximum CPU utilization allowed in each VM.” Section 4.2.2 Last Para: “…when a VM is overloaded or close to fully utilized, the system will prevent additional task to the VM even when there is some room left for other tasks according to the estimated utilization.” Maximum resource/utilization, estimated utilization and ML output is done for each task in each VM.)
wherein the operations further comprise: determining a second expected output based on a second measured system resource usage (Page 52 Para 1: “In each VM, there is a background process that monitors and measures resource utilization of each running task. This process aggregates the per media task resource utilization and reports it periodically. As task terminates, its resource utilization can then be used as training data instance for updating the prediction model.” ML output for each task running in VM that measures resource utilization for each task.)
wherein the retraining the machine learning module with the input information comprises retraining the machine learning module with the input information and the first and the second expected output (Page 52 Para 1: “In each VM, there is a background process that monitors and measures resource utilization of each running task. This process aggregates the per media task resource utilization and reports it periodically. As task terminates, its resource utilization can then be used as training data instance for updating the prediction model.” Resource utilization of VM for each input or task is used in machine learning model and the model will produce output for each task (including first and second.).
Regarding claim 8, Sembiring and Siddiqui teach the method of claim 1.
Siddiqui also teaches wherein the first expected output, the first measured system resource usage, and the first optimum system resource usage are for a first system resource usage comprising a mail queue length of a mail queue of messages from connected host systems for host requests (Col 3 lines 7-24: “A non-exclusive list of examples of types of hardware resources that may be managed… temporary data storage capabilities ( e.g., on volatile memory, such as RAM); message queuing and/or passing capabilities; other types of communication capabilities…” Col 5 lines 59-67: “Each of the computing nodes 120 has some amount of computing resources available for executing one or more programs, which provide a specific amount of program execution capacity, such as may be measured, for example…” Col 26 lines 44-51 “…to determine current actual program execution capacity or other resource usage capacity of a computing node group and/or to determine current performance characteristics corresponding to some or all computing nodes of a computing node group.” Hardware resource utilization (or output) for each node are managed and measured for message queuing and other execution tasks. Current utilization is compared with actual capacity which can be used to find expected output.)
and wherein the second expected output, the second measured system resource usage, and the second optimum system resource usage are for a second resource usage comprising a processor usage (Col 5 lines 59-67: “Each of the computing nodes 120 has some amount of computing resources available for executing one or more programs, which provide a specific amount of program execution capacity, such as may be measured, for example…” Col 26 lines 44-51 “…to determine current actual program execution capacity or other resource usage capacity of a computing node group and/or to determine current performance characteristics corresponding to some or all computing nodes of a computing node group.” Hardware resource utilization/usage (or output) for each node are managed and measured for execution tasks. Current utilization is compared with actual capacity which can be used to find expected output.).
Before the effective filing date of the invention it would have been obvious to one ordinary skill in the art to combine the resource allocation method of Sembiring with the resource usage for message queuing of Siddiqui for improved execution capacity management based on learned feedback (Siddiqui, Col. 14).

Regarding claim 9, Sembiring and Siddiqui teach the method of claim 1.
Sembiring also teaches wherein the information related to the running tasks comprises at least one of a number of short duration tasks running, a number of long duration tasks running, and current processor resource usage, and a number of available tasks (Page 52 Para 1: “For running a media task, Task Manager will deploy and run the appropriate script. In each VM, there is a background process that monitors and measures resource utilization of each running task.” Page 50: Fig. 1 shows current usage of CPU.)
wherein the information related to I/O request processing comprises at least one of a number of disconnected I/O operations in which the host system disconnects from a channel on which I/O requests are sent, a number of host re-driven I/O operations after disconnecting from the channel, and a number of I/O operations on the channel wherein the information related to the host request comprises at least one of a type of the I/O request and a priority of (Section 1 Para 1: “In this paper, we focus on the resource allocation issue in a cloud-based media processing platform, including how to estimate the resource requirement for a given task and how to assign a media task to a proper virtual machine.” Page 54 Para 1: “Nan and others [11] proposed scheduling of media tasks using queuing models enabling execution of tasks based on priority with minimal mean response time or minimal cost as the goal.” Page 52 Para 3: “In MediaPaaS, media tasks can be logically connected forming a media pipeline to finish a certain media processing. Several pipelines can run in parallel each producing output for a client as shown in figure 3.” Media tasks (or input) can be processed based on priority and resource assignment is estimated (an output).).
Sembiring does not explicitly teach wherein the information related to mail queue messages comprises a number of queued mail messages.
Siddiqui, however, teaches wherein the information related to mail queue messages comprises a number of queued mail messages (Col. 7 and 8: “…such as a current computing load as indicated by, for example, an amount of work that is queued for or otherwise known or expected to be performed by the one or more programs. A non-exclusive list of examples of other types of computing-related resources… temporary data storage capabilities (e.g., on volatile memory, such as RAM); message queuing and/or passing capabilities…” Message queueing is also para of the data that will be processed by computer resources.).
Same motivation to combine the teaching of Sembiring and Siddiqui as claim 8.

Regarding claim 10, Sembiring and Siddiqui teach the method of claim 1.
(Page 52 Para 1: “This process aggregates the per media task resource utilization and reports it periodically. As task terminates, its resource utilization can then be used as training data instance for updating the prediction model.”) comprises: determining a difference of the output produced by the machine learning module and the expected output (Table 2 shows prediction output of ML models. Section 3.3.1 Last Para: “R2 measures how well a prediction model fits the observed data, RAE is relative absolute error and MAE is mean absolute error.” Prediction error of model is compared with actual or observed output.)
retraining the machine learning module with the input information and the difference to adjust nodes of the machine learning module that process the input information (Page 52 Para 1: “This process aggregates the per media task resource utilization and reports it periodically. As task terminates, its resource utilization can then be used as training data instance for updating the prediction model.” Section 3.3.1 Last Para: “                        
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                     measures how well a prediction model fits the observed data, RAE is relative absolute error and MAE is mean absolute error.” Section 3.3.2 Last Para: “Periodically DRA also compares actual resource utilization at each VM with the estimation, if there is high discrepancy it adjusts the value of                         
                            
                                
                                    z
                                
                                
                                    m
                                    a
                                    x
                                    _
                                    j
                                
                            
                        
                     accordingly.” Machine Learning is updated periodically with the new data. Results of ML will be compared with the observed output which can be used to update ML as a basic back propagation technique.).

Regarding claims 11, 15, 16, and 17, they are substantially similar to claims 1, 7, 8, and 10 respectively and are rejected in the same manner, the same art and reasoning applying.

Regarding claims 18, 22, 23, and 24, they are substantially similar to claim 1, 7, 8, and 10 respectively, and are rejected in the same manner, the same art and reasoning applying.

Claims 4-6, 12-14, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sembiring (“Dynamic resource allocation for cloud-based media processing”) in view of Siddiqui (US 10555145B1; hereinafter “Siddiqui”) – from IDS further in view of  Khair et al. (“Forecasting error calculation with absolute deviation and mean absolute percentage error”, hereinafter “Khair”).

Regarding claim 4, Sembiring and Siddiqui teach the method of claim 4.
Sembiring also teaches wherein the determining the expected output comprises: determining whether the measured system resource usage is greater than the optimum system resource usage (Section 3.3.2 Para 1: “In order to avoid degradation of QoS, it will be useful if one can confidently estimate that resource utilization of VM will not exceed a certain threshold, after assigning an additional task to it.” Section 3.3.2 Para 1: “Thus, assuming VM                  
                    
                        
                            v
                        
                        
                            j
                        
                    
                
            already run r processes in parallel, the probability that                 
                    
                        
                            z
                        
                        
                            j
                        
                    
                
             (the actual resource utilization in                 
                    
                        
                            v
                        
                        
                            j
                        
                    
                
            ) greater than                 
                    
                        
                            z
                        
                        
                            m
                            a
                            x
                            -
                            j
                        
                    
                
            (the maximum utilization allowed) after adding task                 
                    
                        
                            t
                        
                        
                            i
                        
                    
                
             can be calculated…” The probability of actual or measured resource usage greater than maximum resource usage, will tell how many of the tasks could be allocated to a given machine, which will give an expected output.).

Khair, however, teaches calculating the expected output as (a current system resource usage minus the optimum system resource usage) divided by (the optimum system resource usage) plus a constant in response to determining that the measured system resource usage is greater than the optimum system resource usage (Page 3: Khair explained how % error can be calculated. This is basic % error formula. In this formula in place of actual we can use current system resource and in place of predicted we can use optimum system resource. This will show how much is the current system resources compared with optimum system resource. A constant can then be added to this formula to ensure expected output is above this constant value.)
calculating the expected output as (the optimum system resource usage minus the current system resource usage minus) divided by (the optimum system resource usage) multiplied by the constant in response to determining that the measured system resource usage is less than the optimum system resource usage (Page 3: Khair explained how % error can be calculated. This is basic % error formula. In this formula in place of actual we can use current system resource and in place of predicted we can use optimum system resource. This will show how much is the current system resources compared with optimum system resource. If multiplied by a constant will ensure expected output will not be higher than this constant value. If % error is 0, or if actual system resource equals optimum system resource, the expected output will be equal to this constant value.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the resource allocation method of Sembiring as modified by Siddiqui with the comparison to optimum value method of Khair so that prediction error of the ML model can be reduced by retraining (Sembiring, Section 3.3.1 and Section 4.1 Para 1).

Regarding claim 5, Sembiring, Siddiqui and Khair teach the method of claim 4.
Sembiring teaches wherein the constant comprises a threshold (Section 4.2.2 Para 1: “A q value of 0.1 means that a task will be deployed to a VM if it is estimated that adding the task to the VM will not cause its resource utilization to rise above a specified threshold (                
                    
                        
                            Z
                        
                        
                            m
                            a
                            x
                            _
                            j
                        
                    
                
            ) with 90% confidence level.” A constant used in claim 4 can be a threshold value used in Sembiring.)
Sembiring does not explicitly teach wherein a task is assigned to process a host request in response to output from the machine learning module below the threshold.
Siddiqui, however, teaches wherein a task is assigned to process a host request in response to output from the machine learning module below the threshold (Page 52 Para 2: “We build machine learning model based on detail configuration of media task such as stream resolution, bitrate, type of encoder and so on…” Section 4.2.2 Para 1: “A q value of 0.1 means that a task will be deployed to a VM if it is estimated that adding the task to the VM will not cause its resource utilization to rise above a specified threshold (                
                    
                        
                            Z
                        
                        
                            m
                            a
                            x
                            _
                            j
                        
                    
                
            ) with 90% confidence level.”)
Same motivation to combine the teaching of Sembiring, Siddiqui, and Khair as in claim 4.

Regarding claim 6, Sembiring, Siddiqui, and Khair teach the method of claim 5.
Sembiring teaches wherein the threshold comprises a first threshold (Section 4.2.2 Para 1: Tasks can be assigned to VM, it is below the threshold value of its resource utilization.)
 wherein busy is returned to the host system for the host request in response to determining that the output is above a second threshold (Section 4.2.2 Para 1: “A q value of 0.1 means that a task will be deployed to a VM if it is estimated that adding the task to the VM will not cause its resource utilization to rise above a specified threshold (                
                    
                        
                            Z
                        
                        
                            m
                            a
                            x
                            _
                            j
                        
                    
                
            )) with 90% confidence level.” Similarly, a second threshold can be added which ensures task above this value cannot be deployed to this machine.).
Sembiring does not explicitly teach and wherein a throttle message is returned to the host request to cause the host system to reduce a rate at which the host system sends requests to process in response to determining that the output is between the first threshold and the second threshold.
Siddiqui, however, teaches and wherein a throttle message is returned to the host request to cause the host system to reduce a rate at which the host system sends requests to process in response to determining that the output is between the first threshold and the second threshold (Col. 16 Lines 19-31“…throttling of incoming requests in similar future situations, such as if a particular capacity utilization metric has a measured value that reaches a defined threshold, including if a metric corresponding to the incoming requests (e.g., a rate of incoming requests, a rate of change of incoming requests, a cumulative quantity of incoming requests, etc.) reaches a determined value.” Incoming messages will be throttled if it causes capacity utilization reaches a defined threshold. In this limitation, throttling can be applied to reduce incoming requests to CPU if its capacity utilization reaches a certain level (Two points or threshold can be set to identify this region).).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the resource allocation method of Sembiring as modified by Siddiqui and Khair with further modification by Siddiqui to manage the capacity of cpu by throttling incoming requests if capacity utilization reaches certain level or in a certain region (Siddiqui, Col. 16 lines 14-34).

Regarding claims 12, 13, and 14, they are substantially similar to claims 4, 5, and 6, and are rejected in the same manner, the same art and reasoning applying.

Regarding claims 19, 20, and 21, they are substantially similar to claims 4, 5, and 6 and are rejected in the same manner, the same art and reasoning applying.




Conclusion
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Q.I/ 
Examiner 
Art unit 2123
03/06/2021
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123